Exhibit 99.1 NEWS RELEASE 02 CONTACTS Media Investor Relations Angela Howland Blackwell – 585-678-7141 Cheryl Gossin – 585-678-7191 Patty Yahn-Urlaub – 585-678-7483 Bob Czudak – 585-678-7170 Constellation Brands Reports Fiscal 2012 Results · Achieves comparable basis diluted EPS of $2.34 and reported basis diluted EPS of $2.13; results reflect favorable tax rate benefits · Generates record free cash flow of $716 million · Repurchases 21 million shares for $414 million during fiscal 2012 · Board of Directors authorizes new $1 billion share repurchase program · Provides fiscal 2013 outlook; projects comparable basis diluted EPS of $1.93 - $2.03 and reported basis diluted EPS of $1.89 - $1.99; includes target of $550 - $600 million of share repurchases · Projects free cash flow of $425 - $475 million for fiscal 2013 Fiscal 2012 Financial Highlights* (in millions, except per share data) Comparable % Change Reported % Change Consolidated net sales $ -20
